NOT FOR PUBLICATION                        FILED
                    UNITED STATES COURT OF APPEALS                        MAR 22 2018
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                              FOR THE NINTH CIRCUIT

AMADOR LUEVANOS-GARCIA, AKA                      No.    15-72944
Guillermo Garcia Espinosa,
                                                 Agency No. A090-344-153
                Petitioner,

 v.                                              MEMORANDUM*

JEFFERSON B. SESSIONS III, Attorney
General,

                Respondent.

                               On Petition for Review of an
                              Immigration Judge’s Decision

                              Submitted March 13, 2018**

Before:      LEAVY, M. SMITH, and CHRISTEN, Circuit Judges.

      Amador Luevanos-Garcia, a native and citizen of Mexico, petitions for

review of an immigration judge’s (“IJ”) determination under 8 C.F.R. § 1208.31(a)

that he did not have a reasonable fear of persecution or torture in Mexico, and thus

is not entitled to relief from his reinstated removal order. We have jurisdiction

      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
under 8 U.S.C. § 1252. We review for substantial evidence the IJ’s factual

findings, Andrade-Garcia v. Lynch, 828 F.3d 829, 833 (9th Cir. 2016), and we

deny the petition for review.

      Substantial evidence supports the IJ’s determination that Luevanos-Garcia

failed to establish a reasonable possibility of future persecution in Mexico on

account of a protected ground. See Zetino v. Holder, 622 F.3d 1007, 1016 (9th Cir.

2010) (“An [applicant’s] desire to be free from harassment by criminals motivated

by theft or random violence by gang members bears no nexus to a protected

ground.”).

      Substantial evidence also supports the conclusion that Luevanos-Garcia

failed to demonstrate a reasonable possibility of torture by or with the consent or

acquiescence of the government of Mexico. See Andrade-Garcia, 828 F.3d at 836-

37.

      We reject Luevanos-Garcia’s contention that the IJ failed to consider all of

his claims and evidence.

      PETITION FOR REVIEW DENIED.




                                          2                                   15-72944